Filed 10/21/22 In re G.M. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re G.M. et al., Persons Coming
 Under the Juvenile Court Law.
                                                                 D080052
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. Nos. J520167A-B)

           Plaintiff and Respondent,

           v.

 J.M. et al.,

           Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County,
Michael P. Pulos, Judge. Conditionally reversed and remanded with
directions.
         Joseph T. Tavano, under appointment by the Court of Appeal, for
Defendant and Appellant J.M., Father.
         Suzanne M. Davidson, under appointment by the Court of Appeal, for
Defendant and Appellant S.O.P., Mother.
      Claudia Silva, Acting County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Eliza Molk, Deputy County Counsel, for Plaintiff and
Respondent.
      J.M. (Father) and S.O.P. (Mother) appeal the juvenile court’s order
terminating their parental rights over their daughters G.M. and K.O.
(collectively referred to as the children) pursuant to Welfare and Institutions

Code section 366.26.1 The only issue Father raises on appeal is that the San
Diego County Health and Human Services Agency (Agency) did not comply
with its initial inquiry duties under the Indian Child Welfare Act (25 U.S.C.
§ 1901 et seq.) (ICWA) and section 224.2 because the Agency failed to conduct
an ICWA inquiry of available extended family members and failed to “make
meaningful efforts to locate and interview all biological relatives of Father
and Mother” who qualify as extended family members. Mother joins in
Father’s arguments. The Agency concedes it failed to conduct an ICWA
inquiry of available extended family members. The Agency argues the
juvenile court’s order should nonetheless be affirmed under the hybrid
standard of review set forth in In re Ezequiel G. (2022) 81 Cal.App.5th 984
(Ezequiel) because substantial evidence supports the juvenile court’s finding
that there was no reason to know the children were Indian children and the
juvenile court was within its discretion in finding that the Agency conducted
an adequate ICWA inquiry. Alternatively, the Agency argues any error in
failing to conduct an ICWA inquiry of the children’s available extended
family members was harmless under In re Dezi C. (2022) 79 Cal.App.5th 769,
review granted September 21, 2022, S275578 (Dezi C.).




1     All statutory references are to the Welfare and Institutions Code unless
otherwise specified.
                                       2
      We conclude the Agency violated ICWA and section 224.2 when it failed
to conduct an ICWA inquiry of extended family members with whom the
Agency was in contact. The Agency was not, however, required to seek to
contact “all biological relatives of Father and Mother.” We decline to affirm
the juvenile court’s order under Ezequiel because in the order on appeal here,
the juvenile court found that ICWA did not apply to the proceedings, and
substantial evidence does not support that finding. Finally, we conclude the
Agency’s error was prejudicial under In re Benjamin M. (2021) 70
Cal.App.5th 735 (Benjamin M.). As such, we conditionally reverse and
remand for the limited purpose of ensuring compliance with ICWA and
section 224.2.

             FACTUAL AND PROCEDURAL BACKGROUND2
      The Agency initiated this dependency proceeding under section 300
subdivision (b) on behalf of G.M. and K.O. in October 2019, alleging the
children had suffered or there was a substantial risk the children would
suffer serious physical harm or illness based on Mother’s and Father’s failure
or inability to provide adequate supervision or protection. The Agency
alleged that in September 2020, the children were exposed to a violent
confrontation between Mother and Father and that for the past three years,
Mother and Father had engaged in ongoing domestic violence. The Agency
further alleged that prior attempts to safety plan with the family had been
unsuccessful, Father had threatened to take the children to Florida during an
open investigation, and Mother’s and Father’s ongoing physical violence place
the children at substantial risk of serious physical harm.



2     In light of the limited scope of this appeal, we provide an abbreviated
summary of the dependency proceedings focused on the facts relevant to the
issues on appeal.
                                       3
      The petition stated the Agency asked Mother and Father about the
children’s Indian status and they both denied that the children have any
Indian ancestry. Mother completed an ICWA-020 Parental Notification of
Indian Status form (ICWA-020 form) on October 11, 2019, indicating that she
has no Indian ancestry. In its October 11, 2019 detention report, the Agency
reported that Mother was interviewed on October 2, 2019 and Father was
interviewed on October 3, 2019, and they both denied that the children have
any Indian ancestry.
      The Agency reported that the children were currently living in Mother’s
home and Father lived elsewhere. The Agency interviewed maternal aunt
G.O., who stated that maternal grandmother lived in the home with Mother.
The Agency also interviewed maternal grandmother. The Agency’s report did
not state that it asked the maternal aunt G.O. or maternal grandmother
about the children’s potential Indian ancestry.
      The Agency reported interviewing Father, who stated he had spoken
with paternal grandmother, who lives in Florida. He claimed he was
considering taking the children to Florida to be cared for by paternal
grandmother. The Agency advised Father not to take the children during the
investigation.
      At the detention hearing, the court made a prima facie finding that the
children came within section 300, subdivision (b)(1), and ordered the children
detained.
      In its November 5, 2019 jurisdiction and disposition report, the Agency
reported that Mother again denied Indian ancestry on October 14, 2019. The
Agency also reported that the children were detained at Polinsky Children’s
Center. Mother identified maternal grandmother as her preferred




                                       4
permanent placement plan. She stated that her father, maternal
grandfather was deceased.
      The Agency reported that Father stated he was adopted at the age of
seven and he has a good relationship with his adoptive mother. He indicated
he has 10 siblings, but denied having a relationship with his siblings or his
biological mother. Father completed an ICWA-020 form on November 5,
2019, indicating that he has no Indian ancestry.
      At the November 5, 2019 hearing, the court found that ICWA does not
apply to the proceedings. The court set a contested adjudication and
disposition hearing for February 4, 2020.
      In a December 9, 2019 addendum report, the Agency reported that
maternal grandmother’s home was being evaluated for placement.
      At the contested adjudication and disposition hearing on February 4,
2020, the Agency reported that the children were with maternal
grandmother. The court made true findings on the allegations in the
petitions, found that the children were persons described within section 300,
subdivision (b), declared the children dependents, and removed the children
from Mother’s and Father’s custody. The court found that for both children
“[n]otice pursuant to the Indian Child Welfare Act is not required because the
court has reason to know the child is not an Indian child. Reasonable inquiry
has been made to determine whether the child is or may be an Indian child.”
      In its August 3, 2020 status review report, the Agency reported that the
children had been placed with maternal grandmother since January 31, 2020,
and maternal grandmother was willing to adopt the children if they did not
reunify with Mother or Father. The Agency reported that on July 8, 2020,
Mother informed the Agency that she was “couch surfing” and sometimes
stayed with her cousin and other times stayed in a hotel.


                                       5
      At the six-month review hearing on November 17, 2020, the court
ordered that reunification services be terminated and set a section 366.26
hearing to select a permanent plan for the children. The court again found
that for both children “[n]otice pursuant to the Indian Child Welfare Act is
not required because the court has reason to know the child is not an Indian
child. Reasonable inquiry and the continuing duty to inquire per [Welfare
and Institutions Code section] 224.3 has been made to determine whether the
child is or may be an Indian child.”
      At the contested section 366.26 hearing on February 9, 2022, the court
found that the children were adoptable because maternal grandmother
wanted to adopt them, was capable and able to do so, and was already
approved. The court found by clear and convincing evidence that it was in
the best interests of the children to be adopted and terminated Mother’s and
Father’s parental rights over the children. In its written orders for both
children, the court found “without prejudice that the Indian Child Welfare
Act does not apply to this proceeding.”
                                 DISCUSSION
      Father argues the Agency failed to satisfy its initial inquiry obligations
under ICWA and section 224.2. The Agency concedes it failed to conduct an
ICWA inquiry of available extended family members but argues the juvenile
court’s order terminating Father’s and Mother’s parental rights should
nonetheless be affirmed.
                              A. Applicable Law
      Congress enacted ICWA to address concerns regarding the separation
of Indian children from their tribes through adoption or foster care placement
with non-Indian families. (In re Isaiah W. (2016) 1 Cal.5th 1, 7 (Isaiah W.).)
Under California law adopted pursuant to ICWA, the juvenile court and the


                                          6
Agency have an “affirmative and continuing duty to inquire” whether a child
“is or may be an Indian child.” (§ 224.2, subd. (a); see Isaiah W., at p. 9.) An
“Indian child” is defined under California law in the same manner as under
federal law, i.e., as “any unmarried person who is under age eighteen and is
either (a) a member of an Indian tribe or (b) is eligible for membership in an
Indian tribe and is the biological child of a member of an Indian tribe[.]” (25
U.S.C. § 1903(4); accord, Welf. & Inst. Code, § 224.1, subd. (a) [adopting the
federal definition].)
      As outlined by this court in In re D.S. (2020) 46 Cal.App.5th 1041, 1052
(D.S.), “section 224.2 creates three distinct duties regarding ICWA in
dependency proceedings. First, from the Agency’s initial contact with a
minor and his family, the statute imposes a duty of inquiry to ask all involved
persons whether the child may be an Indian child. (§ 224.2, subds. (a), (b).)
Second, if that initial inquiry creates a ‘reason to believe’ the child is an
Indian child, then the Agency ‘shall make further inquiry regarding the
possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id., subd. (e), italics added.) Third, if that further inquiry
results in a reason to know the child is an Indian child, then the formal notice
requirements of section 224.3 apply.”
      “On appeal, we review the juvenile court’s ICWA findings for
substantial evidence.” (D.S., supra, 46 Cal.App.5th at p. 1051.) However,
where the facts are undisputed, we independently determine whether ICWA’s
requirements have been satisfied. (Ibid.)
                            B. ICWA Inquiry Duties
      Father argues the Agency failed to comply with its initial inquiry
duties under ICWA and section 224.2 because it failed to conduct an ICWA
inquiry of available extended family members and failed to “make


                                         7
meaningful efforts to locate and interview all biological relatives of Father
and Mother” who qualify as extended family members. The Agency concedes
it failed to conduct an ICWA inquiry of available extended family members.
      During the first stage of initial inquiry, “[s]ection 224.2, subdivision (b)
specifies that once a child is placed into the temporary custody of a county
welfare department, such as the Agency, the duty to inquire ‘includes, but is
not limited to, asking the child, parents, legal guardian, Indian custodian,
extended family members, others who have an interest in the child, and the
party reporting child abuse or neglect, whether the child is, or may be, an
Indian child.’ ” (D.S., supra, 46 Cal.App.5th at pp. 1048–1049.) ICWA
defines “ ‘extended family member’ ” by “the law or custom of the Indian
child’s tribe” or, absent such law or custom, as “a person who has reached the
age of eighteen and who is the Indian child’s grandparent, aunt or uncle,
brother or sister, brother-in-law or sister-in-law, niece or nephew, first or
second cousin, or stepparent.” (25 U.S.C. § 1903(2); Welf. & Inst. Code,
§ 224.1, subd. (c) [“ ‘extended family member’ . . . defined as provided in
[§] 1903” of ICWA].)
      Here, the Agency concedes it had contact with but did not conduct an
ICWA inquiry of maternal grandmother, with whom the children were
placed, as well as maternal aunt G.O.
      Father argues the Agency also failed to conduct an ICWA inquiry of
any biological paternal relatives, despite Father stating he has 10 siblings.
We conclude the Agency did not have a duty to seek out Father’s paternal
relatives, including paternal grandmother and Father’s 10 siblings, where
the record does not reveal the Agency had any contact information for these
individuals. The Agency is not required to “cast about” for information.
(D.S., supra, 46 Cal.App.5th at p. 1053.) Likewise, while Father does not


                                        8
identify in his briefing any other maternal relatives that the Agency should
have sought to contact, we conclude the Agency had no duty to do so where
the record does not reveal the existence of, identity of, and/or contact
information for any other maternal relatives who qualify as “extended family
members” under ICWA.
      Because the Agency failed to conduct an ICWA inquiry of available
extended family members, maternal grandmother and maternal aunt G.O.,
the Agency failed to satisfy its initial inquiry obligation under section 224.2,
subdivision (b).
                          C. Appropriate Disposition
      While the Agency concedes it failed to conduct an ICWA inquiry of
available extended family members, the Agency argues the juvenile court’s
order should nonetheless be affirmed under the hybrid standard of review set
forth in Ezequiel. The Agency asserts substantial evidence supports the
juvenile court’s finding that there was no reason to know the children were
Indian children and the juvenile court was within its discretion in finding
that the Agency conducted an adequate ICWA inquiry. Alternatively, the
Agency argues any error in failing to conduct an ICWA inquiry of available
extended family members was harmless under Dezi C.
      In Ezequiel, the mother appealed the juvenile court’s finding at the
detention hearing that “it did not have reason to know that Ezequiel was an
Indian child.” (Ezequiel, supra, 81 Cal.App.5th at p. 997.) The Court of
Appeal applied section 224.2, subdivision (i)(2), which provides:
         “If the court makes a finding that proper and adequate
         further inquiry and due diligence as required in this section
         have been conducted and there is no reason to know
         whether the child is an Indian child, the court may make a




                                        9
         finding that [ICWA] does not apply to the proceedings,
         subject to reversal based on sufficiency of the evidence.”
         (Italics added.)

      The Ezequiel court then created “a hybrid substantial evidence/abuse of
discretion standard, reviewing for substantial evidence whether there is
reason to know a child is an Indian child, and for abuse of discretion a
juvenile court’s finding that an agency exercised due diligence and conducted
a ‘proper and adequate’ ICWA inquiry.” (Ezequiel, supra, 81 Cal.App.5th at
pp. 995–996.)
      The Agency urges this court to adopt this hybrid standard of review.
We conclude section 224.2, subdivision (i)(2) is not applicable to the order and
ICWA finding on appeal in this case. Here, in its termination order, the
juvenile court found that ICWA does not apply to the proceedings.
Substantial evidence does not support this finding because the Agency did
not comply with its statutory obligations of initial inquiry under section

224.2, subdivision (b).3 As discussed above, the Agency did not ask available
known extended family members, maternal grandmother and maternal aunt
G.O., about the children’s potential Indian ancestry. Without this initial
inquiry, we cannot know whether there is a “reason to know” the children are
Indian children and we cannot reach section 224.2, subdivision (i). As such,




3     In previous orders, namely the February 4, 2020 contested adjudication
and disposition order and the November 17, 2020 six-month review order, the
juvenile court found that notice pursuant to ICWA was not required because
the court had reason to know the children were not Indian children and
reasonable inquiry had been made to determine whether the children were
Indian children. However, here, a different finding is under review and the
Agency has conceded that it did not comply with its initial inquiry
obligations.
                                       10
we cannot affirm based on the hybrid standard of review that Ezequiel

created for section 224.2, subdivision (i)(2).4
      The Agency also argues its error in failing to conduct an ICWA inquiry
of maternal grandmother and maternal aunt G.O. was harmless. The Agency
urges this court to adopt the harmless error standard set forth in Dezi C.,
such that “[a]n agency’s failure to discharge its statutory duty of initial
inquiry is harmless unless the record contains information suggesting a
reason to believe that the children at issue may be ‘Indian child[ren],’ in
which case further inquiry may lead to a different ICWA finding by the
juvenile court.” (Dezi C., supra, 79 Cal.App.5th at p. 774.) In In re Y.M.
(2022) 82 Cal.App.5th 901 (In re Y.M.), this court has already declined to
adopt Dezi C.’s standard, and instead concluded that the standard set forth in
Benjamin M. should be applied in determining the prejudicial effect of an
agency’s failure to comply with its section 224.2, subdivision (b) duty of initial
inquiry. (In re Y.M., at p. 915.) The Benjamin M. standard provides that
reversal is appropriate where “the record demonstrates that the agency has
not only failed in its duty of initial inquiry, but where the record indicates
that there was readily obtainable information that was likely to bear
meaningfully upon whether the child is an Indian child.” (Benjamin M.,
supra, 70 Cal.App.5th at p. 744.)
      Here, it is clear there was readily available information to be obtained
from maternal grandmother and maternal aunt G.O. The fact that Father
and Mother denied Indian ancestry at the outset of the proceedings does not
relieve the Agency of its “broad duty” to inquire of these readily ascertainable



4    We do not wish to delay permanency by ordering futile acts, however,
we cannot affirm the juvenile court’s finding that ICWA does not apply before
the Agency complies with ICWA and related California law.
                                        11
extended family members whether the children are an Indian children. (In re
Y.W. (2021) 70 Cal.App.5th 542, 554.) A contrary rule would “ignore[ ] the
reality that parents may not know their possible relationship with or
connection to an Indian tribe.” (Id. at p. 554.) As such, we conclude that an
ICWA inquiry of maternal grandmother and maternal aunt was likely to bear
meaningfully upon whether the children are Indian children, whatever the
outcome of the inquiry may be. (Benjamin M., supra, 70 Cal.App.5th at
p. 744; see also In re Ricky R. (2022) 82 Cal.App.5th 671, 680 [applying
Benjamin M. standard and finding reversible initial inquiry error where
agency “asked the parents about Indian ancestry” but “failed to ask extended
family members about it”].)
      This case is distinguishable from In re Y. M. where this court found
that the failure to conduct an ICWA inquiry of paternal grandfather and
maternal grandmother was harmless error under the Benjamin M. standard.
(In re Y.M., supra, 82 Cal.App.5th at p. 918.) There, the appellant father
lived with paternal grandmother during the dependency proceedings, and
they had a good relationship. This court reasoned that given the father’s
“close and regular proximity to the paternal grandmother, we presume
Father had a motive to ask, and could have easily asked, her about any
possible Indian ancestry that may have afforded him additional rights or
protection under ICWA.” (Id. at p. 917.) Also, during the dependency
proceedings, the paternal grandfather had sought placement of Y.M. and was
being assessed for placement. (Id. at pp. 906–907.) However, Y.M. was
instead placed with a nonrelative extended family member, who was
eventually designated as Y.M.’s prospective adoptive parents. (Ibid.) This
court reasoned that given the paternal grandfather’s desire for Y.M. to be
placed with him, “he presumably would have had a strong incentive to raise


                                      12
any Indian ancestry in support of that goal, but he did not do so.” (Id. at
pp. 917–918.)
      Here, although maternal grandmother may have lived in the family
home with Mother at the beginning of the proceedings, unlike in Y.M.,
Mother did not live with maternal grandmother or paternal aunt throughout
the proceedings. Additionally, the children were initially placed with
maternal grandmother and there is no indication in the record that
placement with maternal grandmother was at risk. Therefore, maternal
grandmother did have the same incentive as the paternal grandfather in In
re Y.M. to raise any Indian ancestry.
      The Agency argues this case is similar to In re M.M. (2022) 81
Cal.App.5th 61, review granted October 12, 2022, S276099 (In re M.M.),
where both parents denied Indian ancestry, but the Agency failed to conduct
an ICWA inquiry of paternal aunt with whom M.M.was placed, or maternal
grandmother with whom the agency was in contact. (In re M.M., at p. 69.)
The Court of Appeal rejected the error per se standard of prejudice and
concluded that the error was harmless under the other standards, including
Dezi C. and Benjamin M.. (Id. at p. 72.) The court concluded that further
inquiry was unlikely to bear meaningfully on M.M.’s Indian ancestry where
“[n]o one has suggested there is any reason to believe M.M. might have Indian
ancestry. M.M.’s parents certified they have no information M.M. may have
Indian heritage, and no relative, not even paternal aunt with whom M.M.
was placed, has provided any information to suggest M.M. has Indian
heritage.” (Ibid., italics added.) In our view, this is an application of the Dezi
C. prejudice standard, which we have already rejected. (See Dezi C., supra,
79 Cal.App.5th at p. 774 [“[a]n agency’s failure to discharge its statutory duty
of initial inquiry is harmless unless the record contains information


                                        13
suggesting a reason to believe that the children at issue may be ‘Indian
child[ren],’ in which case further inquiry may lead to a different ICWA
finding by the juvenile court,” italics added].)
      Given the importance of expediency and need for finality, we encourage
the parties to stipulate to immediate issuance of the remittitur in this case.
(Cal. Rules of Court, rule 8.272(c)(1).)
                                 DISPOSITION
      The juvenile court’s order terminating parental rights is conditionally
reversed and the matter is remanded to the juvenile court with directions
that within 30 days of the remittitur, the Agency must file a report
demonstrating its compliance with the inquiry provisions of ICWA and
section 224.2, subdivision (b), including conducting an ICWA inquiry of
maternal grandmother and maternal aunt G.O., and, if required, conduct
further inquiry under section 224.2, subdivision (e). Within 45 days of the
remittitur, the juvenile court must conduct a hearing to determine if the
Agency’s investigation satisfied its affirmative duty to investigate. The
juvenile court has the discretion to adjust these time periods on a showing of
good cause.




                                           14
      If after investigation neither the Agency nor the juvenile court has
reason to believe or to know G.M. and K.O. are Indian children, the February
9, 2022 order shall be reinstated. Alternatively, if after completing the
inquiry, the Agency or the juvenile court has reason to believe or to know
G.M. and K.O. are Indian children, the juvenile court shall proceed in
conformity with ICWA and related California law.

                                                                      IRION, J.

WE CONCUR:



HUFFMAN, Acting P. J.



DO, J.




                                      15